Bleckley, Justice.
I. There was an action of trover, and the court had juris- ■ diction both of the person and the subject matter. There was such an affidavit as the statute prescribes. The declaration sets forth a cause of action; there was regular process,. and due service. The property had not been seized because the officer could not find it, and the requisite bond- and security were not given by the defendant. These ■ facts made a case for imprisonment. Code, §3J20. To go • beneath them and inquire into the truth of the matters ■ alleged in the declaration and affidavit, would be to engage the habeas eorjpus court in a work of subsoiling which can • be fitly done only by the court in which the main action is ■ pending, and upon a regular trial in the due course of proceedings. Imprisonment until a trial can be had does not depend upon whether the plaintiff has a good case for a.< recovery, but upon whether he puts a good ease upon paper, and locates it' in the proper forum. In what he alleges there may not be one word of truth, but his alleging ; it in the manner prescribed and upon the sanctions which ■ the law ordains, entitles him to have the property produced , *156or the defendant imprisoned if the latter will not give bond and security. What is needed to justify an imprisonment is only due process of law, and it is obvious that there may be the same legality of process in behalf of an unjust suitor as of a just one. The time for discriminating between cases of merit and those without merit is at the trial. Indeed, the sole object of a trial is to find out whether the complaint is well or ill-founded. Where imprisonment takes place on mesne process, the range of inquiry upon habeas corpus is simply, whether the plaintiff has’ brought a proper suit in the proper court, and has taken all the steps in procedure which the law lays down as conditions precedent; these things appearing, the lawfulness of the custody follows necessarily. The investigation relates to what has been done; not to whether it ought to have been done.
2. It was urged in argument that the tort complained of amounted to a felony in our law, and therefore that the action of trover could not be maintained without an averment in the declaration that the wrong-doer had been prosecuted, etc. In the affidavit is some indication of a.larceny after trust, but the commission of this offense does not appear with full certainty, from either the affidavit or the declaration, nor from both together.
3. 4. The motion to dismiss the writ of error was not well taken on either of the grounds.
Judgment affirmed.